DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Office Action is in response to the amendment filed on 01/29/2021: 
Claim(s) 25 has been amended. 
Claim(s) 1-24 have been cancelled. 
Claim 31 has been added.
Claims 1-31 are pending in the current application.
Regarding the Office Action filed on 11/16/2020:
In light of the current amendment, the 35 U.S.C 102 and 103 rejections are now withdrawn.	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kate Berezutskaya (Reg. 53984) on 02/22/2021.
The application has been amended as follows: 
	-In claim 25, line 3, after “second device is”, replace --the-- with --a--.
Allowable Subject Matter
Claims 24-31 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Sawyer et al. (US 20180169365 A1) teaches medical intubating device (see Fig. 9) comprising a camera (see “imaging device” in paragraph [0041]) combined with a tubeless intubating device (see 100 in Fig. 9). Sawyer et al. does not teach or suggest as obvious to have “an ellipsoid body connected to a handle, wherein the ellipsoid body comprises an upper oval surface, wherein the ellipsoid body encloses a lumen with a lumen opening which opens onto the upper oval surface”.
Monar (US 20160038014 A1) teaches a medical intubating device (see Fig. 26) comprising a camera (see 18 in Fig. 26) combined with a tubeless intubating device a medical (see 370 in Fig. 26). Monar does not teach or suggest as obvious to have “wherein the medical intubating device does not comprise a separate sealed camera tube for placing he camera and wherein the camera is not separated from coming into contact with a patient’s body when the medical intubating device is placed in the patient”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN whose telephone number is (571)272-0633.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carter, Kendra D. can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAO TRAN/Examiner, Art Unit 3785   

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785